
	
		I
		112th CONGRESS
		1st Session
		H. R. 3342
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Bass of New
			 Hampshire (for himself, Mrs.
			 Emerson, and Mr. Welch)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to
		  encourage States to increase generic drug utilization under
		  Medicaid.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Medicines Utilization Act
			 of 2011.
		2.Savings rebate
			 for States that increase generic drug utilization under Medicaid
			(a)In
			 generalSection 1903 of the
			 Social Security Act (42 U.S.C. 1396b) is amended by inserting after subsection
			 (g) the following:
				
					(h)(1)With respect to each of fiscal years 2012,
				2013, and 2014, if the generic substitution rate determined for the State under
				section 1927(l)(2) for the most recent preceding fiscal year for which data are
				available is greater than the State's generic substitution rate (as so
				determined) for the second most recent preceding fiscal year for which data are
				available, the amount determined under subsection (a)(1) for the State for each
				quarter of the fiscal year shall be increased by an amount equal to 50 percent
				of the generic drug utilization savings amount determined for the State and the
				quarter under paragraph (2).
						(2)The generic drug utilization savings amount
				determined under this paragraph with respect to a State and a quarter is the
				product of—
							(A)the difference between the—
								(i)total amount expended by the State for the
				corresponding quarter of the preceding fiscal year for providing medical
				assistance for multiple source drugs (as defined in section 1927(k)(7)(A)(i)),
				as determined after the application of section 1927(b)(1)(B); and
								(ii)total amount expended by the State
				for the quarter involved for providing medical assistance for such drugs (as so
				determined); and
								(B)the State percentage determined for the
				State under section
				1905(b).
							.
			(b)Annual
			 determination of State generic substitution rates and performance
			 rankingsSection 1927 of the Social Security Act (42 U.S.C.
			 1396r–8) is amended by adding at the end the following:
				
					(l)Annual
				determination of State generic substitution rates and performance
				rankings
						(1)In
				generalNot later than
				January 1, 2012, and annually thereafter, the Secretary shall determine the
				generic substitution rate (as defined in paragraph (2)) for each State for the
				most recent preceding fiscal year and the second most recent preceding fiscal
				year for which data are available. The Secretary annually shall publish on the
				Internet Web site of the Centers for Medicare & Medicaid Services the
				generic substitution rates determined for each State for such preceding fiscal
				years and, with respect to a State, the percentage increase or decrease in such
				rates when compared with each other. On the basis of such comparison, the
				Secretary shall list the States in order of the States with the greatest
				increase in the generic substitution rate.
						(2)Generic
				substitution rateIn paragraph (1), the term generic
				substitution rate means, with respect to a State, the share of all drug
				units for which payment is made to the State under this title for the 20 most
				widely prescribed multiple source drugs under the State program under this
				title that have a specific National Drug Code and meet the requirements of
				subsection
				(k)(7)(A)(i).
						.
			(c)Evaluation and
			 report
				(1)In
			 generalNot later than December 31, 2014, the Secretary of Health
			 and Human Services shall evaluate and report to Congress on the effectiveness
			 of the generic drug utilization savings payments authorized under section
			 1903(h) of the Social Security Act (42 U.S.C. 1396b(h)) (as added by subsection
			 (a)) in encouraging States to increase their Medicaid generic substitution
			 rate. The evaluation shall include the following:
					(A)An analysis of the
			 amounts each State Medicaid program saves through increased generic drug
			 substitution.
					(B)An analysis of any
			 indirect savings to State Medicaid programs through increased medication
			 adherence due to increased accessibility and affordability of
			 prescriptions.
					(C)An analysis of
			 future estimated savings to State Medicaid programs and the Federal Government
			 after termination of the generic drug utilization savings payments authorized
			 under such section.
					(2)Medicaid generic
			 substitution rateIn paragraph (1), the term Medicaid
			 generic substitution rate has the meaning given the term generic
			 substitution rate under section 1927(l)(2) of the Social Security Act
			 (42 U.S.C. 1396r–8(l)(2)) (as added by subsection (b)).
				3.Innovative health
			 care savings program
			(a)In
			 generalSection 1903 of the
			 Social Security Act (42 U.S.C. 1396b) is amended by adding at the end the
			 following:
				
					(aa)Innovative
				health care savings program
						(1)In
				generalIn addition to the
				payments provided under subsection (a), subject to paragraph (5), the Secretary
				shall provide for payments to eligible States for the implementation of
				programs to achieve reductions in expenditures under this title or under title
				XVIII.
						(2)Eligible
				StateA State is eligible for a payment under this subsection if
				the State achieves a generic substitution rate (as determined under section
				1927(l)(2)) of at least 92 percent.
						(3)Use of
				fundsA State may only use
				funds received through a payment under this subsection to implement programs to
				achieve reductions in expenditures under this title or title XVIII (such as
				innovative approaches to cost savings and health care delivery).
						(4)Application,
				terms, and conditions
							(A)ApplicationNo
				payments shall be made to a State under this subsection unless the State
				applies to the Secretary for such payments in a form, manner, and time
				specified by the Secretary and such application is approved by the
				Secretary.
							(B)Terms and
				conditionsPayments made under this subsection are made under
				such terms and conditions consistent with this subsection as the Secretary
				prescribes.
							(5)Funding
							(A)LimitationThe total amount of payments under this
				subsection for a quarter shall not exceed 5 percent of the sum of the generic
				drug utilization savings amount (as determined under subsection (h)(2)) for all
				States for the quarter. This subsection constitutes budget authority in advance
				of appropriations Acts and represents the obligation of the Secretary to
				provide for the payment of amounts provided under this subsection.
							(B)Allocation of
				fundsThe Secretary shall specify a method for allocating the
				funds made available under this subsection among eligible States.
							(C)Form and manner
				of paymentPayment to an eligible State under this subsection
				shall be made in the same manner as other payments under section 1903(a). There
				is no requirement for State matching funds to receive payments under this
				subsection.
							.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall be effective for quarters beginning on or after the date
			 of enactment of this Act.
			
